Opinion by
Mr. Justice Mitchell,
The will of Christian Souder undoubtedly created a separate use trust for his daughter, Barbara Summers, but it is equally clear that as to her the gift was for life only and the intent of the trust in part was to preserve the estate for her issue and in default of issue for the brothers and sisters as remainder-men. The language is clear and does not admit of any other construction. “ Upon the death of my said daughter, Barbara, the said principal sum of the three thousand dollars and all interest due thereon shall be paid to her legal issue, and descendants if she leaves any, according to the present intestate laws of this state, as if she were absolutely possessed thereof, and died intestate, single and unmarried; . . . . and in case she dies leaving no legal issue or descendants, than the said principal sum and interest due thereon, .... shall descend and be paid to, and I give and bequeath the same unto her brothers and sisters in equal shares and parts according to the intestate laws of Pennsylvania, as if it had been a bona fide absolute estate and she had died possessed thereof, intestate and unmarried.”
The concluding phrase, “ as if it had been a bona fide absolute estate, and she had died possessed thereof intestate and unmarried,’.’ does not indicate any intention to limit the devise over to her death without issue while still covert. The devise *298over is to be determined by the fact of death without issue, whether covert or disco’vert, and the other words are a mere description of the mode of distribution, “ as if,” etc., to emphasize the direction to distribute according to the intestate laws.
There is nothing in the 28th section of the will to interfere with this manifest construction of the 23d section. By the 28th section the testator for purposes of distribution among five other children threw all of his estate into hotchpot except the share previously bequeathed in trust for Barbara. This has no bearing on the quantum of her estate, for it is as consistent with the intent to preserve it for the remainder-men after her death as with any other purpose. The claim of her executor was therefore properly refused.
The numerous other questions raised in the court below are not before us.
Appeal dismissed.